Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 1 – 4, 6, 7, 11 – 13, 16, and 18 – 20 have been amended.
Claim 8 has been cancelled.
Claim 21 is new.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement filed July 22, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, the NPL cited as the Japanese Office Action dated June 2, 2020 has not been provided.
The information disclosure statement filed March 2, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, the NPL cited as the Japanese Office Action dated January 5, 2021 has not been provided with an explanation of relevance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 and 9 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd et al. (US PGPub 2015/0154291 A1) in view of Cunnington et al. (US PGPub 2011/0295392 A1) in further view of Lawrence (US Patent 8,527,327 B1).
In regards to claims 1, 12, and 18, Shepherd discloses (Claim 1) a conference assistance system comprising; (Claim 12) a conference assistance system comprising: (Claim 18) a method for assisting a user in project evaluation, comprising: 
(Claim 1) a network interface configured to communicate with a project evaluation server (Fig. 1, 3); 
(Claim 1) processing circuitry configured to cause the conference assistance system to,
(Claim 12) processing circuitry configured to cause the conference assistance to,
receive speech or writings from a plurality of participants participating in a conference relating to a project, […] (¶ 31, 35, 40, 49, 50, 64, 71 wherein the system is configured to track a plurality of participants in a conference and is further configured to receive and track voices or writings during the conference), 
calculate an evaluation value of the conference based on at least one of the speech or writings (¶ 31, 49, 101, 102, 106, 111, 113 wherein the system is configured to evaluate the conference based on, at least, the received voices or writings), 
In regards to:
transmit the evaluation value to the project evaluation server, 
[…], and
displaying a project evaluation information representing the evaluation result, (Fig. 6, 10; ¶ 30, 38, 48, 49, 71, 97, 99, 101, 102, 108, 111, 113, 118 wherein the system is configured to transmit the results of the evaluation to the central system and notify a user(s) of the results of the evaluation in order to provide suggestions/recommendations to improve the conference), […wherein]
[…].
Shepherd discloses a system and method for evaluating a user’s performance during a meeting and, based on the evaluation, determine whether the user is about to exceed a threshold that will trigger the system to provide feedback to the user in order to improve their performance.  Although Shepherd discloses that the user is evaluated during a meeting, Shepherd fails to explicitly disclose whether multiple interrelated meetings are being used as a means for determining how a future meeting should be handled in order to improve the user’s performance.
To be more specific, Shepherd fails to explicitly disclose:
receive speech or writings from a plurality of participants participating in a conference relating to a project, the project including a plurality of interrelated conferences,
receive an evaluation result from the project evaluation server, the evaluation result indicating a status of the project based on a total risk evaluation value of the project and the threshold value, the status of the project indicating a projected success or failure of the project, and
second processing circuitry configured to,
determine the total risk evaluation value of the project based on a sum of evaluation values of the plurality of interrelated conferences, the evaluation values of the plurality of interrelated conferences including the evaluation value of the conference, and
determine the threshold value based on an average of total risk evaluation values of preceding failed projects sharing a similar characteristic with the project.
However, Cunnington, which is also directed towards improving a user’s performance during a meeting, further teaches that it is old and well-known in art to base the feedback using previous interrelated meetings.  Specifically, Cunnington teaches that it is well-known in the art to not only evaluate the current meeting and provide feedback for improvement based on the observed performance of the current meeting, but to also aggregate, average, and refer to observed performance and feedback of previous meetings in order to identify what actions proved successful so that they can be applied to the current meeting based on a comparison between similarities of the previous meeting and the current meeting in order to improve the current meeting.  One of ordinary skill in the art would have found it beneficial to include information of not only the current meeting, but of previous meetings as this would provide the system with more information in order to identify trends or patterns and result in a more robust and effective system that can assist with increasing the performance of a user for the current or future meetings.  Simply put, having more information available would result in a better analysis, which, in turn, would produce more desirable results.
(For support see: ¶ 23, 26, 27, 33, 47 – 49, 52, 56 – 60, 70, 93, 99)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate information from previous meetings for the evaluation and feedback of current or future meetings, as taught by Cunnington, in the meeting analysis and feedback system for improving a meeting, as disclosed by Shepherd, as this would result in a more robust and effective means of determining how a current or future meeting should be handled based on past similar experiences identified in prior meetings.  One of ordinary skill in the art would have found it obvious and beneficial that by including as much information as possible one would be provided with a system that would improve the effectiveness of a user’s performance in a particular meeting.
The combination of Shepherd and Cunnington discloses a system and method of determining the performance of a project, which can be comprised of a plurality of interrelated meetings, by comparing the project against past projects and assessing whether the current project is at risk for failure.  Although the combination of Shepherd and Cunnington discloses the use of risk values and average risk values, the combination of Shepherd and Cunnington fails to explicitly disclose whether it is well-known to use total risk values.
To be more specific, the combination of Shepherd and Cunnington fails to explicitly disclose:
receive an evaluation result from the project evaluation server, the evaluation result indicating a status of the project based on a total risk evaluation value of the project and the threshold value, the status of the project indicating a projected success or failure of the project;
determine the total risk evaluation value of the project based on a sum of evaluation values of the plurality of interrelated conferences, the evaluation values of the plurality of interrelated conferences including the evaluation value of the conference, and
determine the threshold value based on an average of total risk evaluation values of preceding failed projects sharing a similar characteristic with the project.
However, Lawrence, which is also directed to determining the success or failure of a project based on comparison of past projects, further teaches that it is old and well-known in the art to perform a trend or pattern analysis of projects in order to determine when, during a project’s progression, a project started to go out of control or go into control (Col. 29 Lines 8 – 13; Col. 39 – 40 Lines 36 – 8; Col. 43 Lines 37 – 51).  Lawrence teaches that projects include factors or enablers that contribute to the success or failure of a project and that this analysis is performed during the progression of a project in order to determine at what point a project resulted in success or failure (Col. 29 Lines 8 – 13; Col. 30 g, h, I; Col. 42 – 43 Lines 65 – 21).  Lawrence teaches a plurality of factors, enablers, performance, measures, and the like that contribute to a projects success or failure and specifically teaches that a measure can be a meeting.  Lawrence teaches that project performance measures, e.g., project meetings, in order to determine how each individual meeting performed and using this information in order to sum and average the values in order to determine how the project performed overall with respect to the meetings that it was comprised of (Fig. 18; Col. 40 – 41 Lines 61 – 38; Col. 42 Lines 12 – 64).   
In other words, Lawrence teaches that it is old and well-known in the art to aggregate (i.e. sum), average, and perform an evaluation of risk based on the accumulation of performance metrics, e.g. project meetings, as a project is progressing in order to determine the performance level of a project.  Lawrence then evaluates and applies what it has learned of past projects in order to determine whether recommendations (if needed) should be provided for a project in order to take what it has learned and improve the success of a future project (Col. 32 Lines 49 – 55).  One of ordinary skill in the art looking upon the teachings of Lawrence would have found it beneficial to also evaluate the total risk of past projects as they progressed in order to identify trends or patterns and determine at what point during the project the project started to fail in order to avoid the same mistakes in future projects.  By taking into consideration this additional piece of information, one of ordinary skill in the art would ensure the success of future projects (Col. 29 – 32 a – p).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the average total risk values of projects as a means of determining thresholds and determining whether a project is at risk of failure and provide recommendations to avoid failure, as taught by Lawrence, in the project management, analysis, feedback, and improvement system of the combination of Shepherd and Cunnington as this would provide additional data that can be evaluated and used in order to determine the risk of failure for a project as the project is progressing and determine how a project can be improved upon in order to increase its success.  The use of, at least, an average total risk value would allow one to determine when during a project’s progress intervention may be needed and to better understand how certain factors or enablers during particular points in time of a project contributed to the success or failure of a project.
In regards to claims 2, 3, 14, the combination of Shepherd, Cunnington, and Lawrence discloses 
(Claim 2)
the conference assistance system according to Claim 1, wherein the processing circuitry is configured to cause the conference assistance to,
calculate a statement time, for each participant of the plurality of participants based on an amount of time the processing circuitry receives the speech from the respective participant, and 
calculate a ratio of a longest total statement time of the statement times to a conference duration time, and 
calculate the evaluation value of the conference in accordance with the ratio
(Claim 3).  
the conference assistance system according to Claim 1, wherein the processing circuitry is configured to cause the conference assistance to,
calculate a ratio of a duration during which no speech is received to a conference duration time, and 
calculate the evaluation value of the conference in accordance with the ratio
(Shepherd – ¶ 50, 90, 94, 101, 102, 111 wherein the system converts audio to text and searches for the predetermined term; Shepherd – ¶ 101, 102, 111 wherein the system tracks word usage, length spent on a topic, and length spent on a slide in order to evaluate whether the conference is progressing effectively and determine whether a recommendation should be provided to improve the conference). 
With regards to “ratio,” the Examiner asserts that this is a background calculation that is obviously being performed by Shepherd, albeit, not using the same terminology.  That is to say, Shepherd discloses that the system tracks the total time and sum period, as discussed above, and compares it to the conference’s scheduled duration in order to determine if a threshold has been exceeded or is about to be exceeded and, based on this determination, the system will notify a user.  The Examiner asserts that this determination is, in fact, a calculation of the percentage of time that the time periods have used up compared to conference duration time and that if the monitored situation is about to reach or has exceeded that percentage time the system will notify a user.  The Examiner asserts that a ratio is nothing more than an alternate term that is used to describe a percentage or the threshold analysis that the system of Shepherd is determining.
For example, if the system is configured to track the total number of times a statement has been used by a user, compare the tracked counts against the conference’s duration time, and determine that the user should be notified because they have used more than 25%, e.g., 2:30 out of 10 minutes, of the total duration time dedicated to that particular statement time, i.e. ¼ of the time has been dedicated to the particular statement, 2:30 minutes out of 10 minutes have been dedicated to the particular statement, 2:30/10 minutes have been dedicated to the particular statement, and etc.  In other words, whether it is a ratio, a reduced fraction, percentage, or etc. the manner in which the same analysis and its result is represented as are nothing more than obvious variations or equivalents to one another.  Although Shepherd does not explicitly use the term “ratio,” the Examiner asserts that one of ordinary skill in the art would have found it obvious that Shepherd teaches the same exact concept, albeit, using an obvious or equivalent variation to represent the same concept and end result.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of a ratio for the threshold calculation and analysis disclosed by the the combination of Shepherd, Cunnington, and Lawrence.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
In regards to claim 4, the combination of Shepherd, Cunnington, and Lawrence discloses the conference assistance system according to Claim 1, wherein the processing circuitry is configured to cause the conference assistance to,
calculate a number of occurrences of a term or a similar term synonymous with the term in the received speech, and 
calculate the evaluation value of the conference in accordance with the number of occurrences
(Shepherd – ¶ 90, 94, 101, 102, 111 wherein the system is configured to count the number of times a predetermined term appears in the received voices information and, based on this determination, the system will calculate an evaluation of the conference).  
In regards to claim 5, the combination of Shepherd, Cunnington, and Lawrence discloses the conference assistance system according to Claim 4, wherein the processing circuitry is configured to cause the conference assistance to,
convert the received speech into text data, and 
determine the number of occurrences according to the text data 
(Shepherd – ¶ 50, 90, 94, 101, 102, 111 wherein the system converts audio to text and searches for the predetermined term).  
In regards to claim 6, the combination of Shepherd, Cunnington, and Lawrence discloses the conference assistance system according to Claim 1, 
wherein the received writings include one or more characters that are input via an electronic whiteboard, and 
wherein the processing circuitry is configured to cause the conference assistance to,
convert the characters into text data, 
calculate a number of the characters, and 
calculate the evaluation value of the conference in accordance with the counted number of the characters
(Shepherd – ¶ 50, 90, 94, 101, 102, 111 wherein the system is configured to monitor a digital whiteboard in order to further receive writings on the whiteboard into text and count the number of characters in order to evaluate the conference).  
In regards to claim 7, the combination of Shepherd and Cunnington discloses the conference assistance system according to Claim 1, 
wherein the writings are input via an electronic whiteboard, and 
wherein the processing circuitry is configured to cause the conference assistance to,
determine a number of pages corresponding to the received writings, and 
calculate the evaluation value of the conference in accordance with the number of pages 
(Shepherd – Fig. 1; ¶ 13, 102, 111; Claim 15).  
With regards to “number of pages,” the Examiner asserts that this is a background process performed by the system in order to allow the system to determine the completion rate of the user.  Shepherd discloses that the system is configured to receive various forms of information pertaining to a conference, e.g., documents, agenda, presentation, information on a whiteboard, and etc., in order to allow the system to track the conference more effectively.  Shepherd further discloses that this allows the system to also determine the completion rate for a user, e.g., percentage of planned topics covered during a conference, allowing the system to evaluate how far into the total session the user was able to get to.  Although Shepherd does not explicitly disclose “number of pages,” the Examiner asserts that Shepherd discloses an obvious variation of the same process.
That is to say, since the system of Shepherd is able to determine a percentage covered then the Examiner asserts that in order for the system to make this determination the system must know the total length of the presentation, e.g., total documents that are planned to be covered during a session, and how far into the presentation the user was actually able to cover, e.g., total number of documents covered.  As a result, it would have been obvious that the system of Shepherd is using page numbers (or an equivalent) in order to keep track how far into a presentation a user has gone in order for the system to determine a completion rate.
(Shepherd – see also ¶ 111 wherein the system is able to track how long a user has spent on a particular slide, which establishes that the system can track what slide a user is currently on and since the system can be configured to receive the entire presentation, as was discussed above, it would have been obvious to use page numbers as an obvious method to determine completion rate, e.g., 5 out of 10 slides or 50% of slides were covered during the conference)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the system of the combination of Shepherd, Cunnington, and Lawrence assigns the number of pages or an equivalent representation of tracking quantity in order to allow the system to determine the completion rate of a presentation, such as a presentation comprised of documents or the like.  One of ordinary skill in the art would have found it obvious that in order to determine the completion rate the system would need to know the total length of the presentation, e.g., total number of documents, and how much of the presentation was covered, e.g., total number of documents covered.  One of ordinary skill in the art would have found it obvious that the system would obviously need to assign some type of numerical tracker (or equivalent) in order to carry out this calculation and since page numbering is an obvious and established choice for identifying presentation length, number of pages in a document, and so forth.
In regards to claim 9, the combination of Shepherd, Cunnington, and Lawrence discloses the conference assistance system according to Claim 1, wherein the processing circuitry is configured to cause the conference assistance to, display the project evaluation information when a next conference related to the project starts (Shepherd – ¶ 66, 73, 111 wherein the system is in communication with a calendar in order to determine when one conference ends and another is to begin and will notify a user of this determination).  
In regards to claim 10, the combination of Shepherd, Cunnington, and Lawrence discloses the conference assistance system according to Claim 1, wherein the processing circuitry is configured to cause the conference assistance to, transmit the project evaluation information to an electronic whiteboard (Shepherd – Fig. 6; ¶ 4, 38, 39, 99, 101, 102 wherein the system can utilize, at least, a dynamic shared digital whiteboard on user devices wherein information pertaining to the conference would be displayed therein, i.e. the digital whiteboard can take up the entire screen, thereby resulting in any displayed notification to be sent to the digital whiteboard to have it obviously be displayed).  
In regards to claim 11, the combination of Shepherd, Cunnington, and Lawrence discloses the conference assistance system according to Claim 4, wherein the term indicates stagnancy or progress of the project or the conference relating to the project (Shepherd – ¶ 89, 90, 101, 102 wherein the system is configured to use the evaluation to evaluate whether the conference is progressing effectively and, if not, provide suggestions based on, at least, a predetermined term that has been identified by the system).  
In regards to claims 13, 16, the combination of Shepherd, Cunnington, and Lawrence discloses 
(Claim 13) the conference assistance system according to Claim 12, (Claim 1) extracts from the received voices or writings, one or more types of information reflecting stagnancy of a discussion from the at least one of the speech or the writings, and calculate the evaluation value of the conference based on the one or more types of information
(Claim 16) the conference assistance system according to Claim 12, wherein the processing circuitry is configured to cause the conference assistance system to, extract one or more types of information reflecting progress of a discussion from the at least one of the speech or writings, and calculate the evaluation value of the conference based on the one or more types of information
(Shepherd – ¶ 89, 90, 101, 102 wherein the system is configured to use the evaluation to evaluate whether the conference is progressing effectively and, if not, provide suggestions).  
In regards to claim 14, the combination of Shepherd, Cunnington, and Lawrence discloses the conference assistance system according to Claim 13, wherein the one or more types of information reflecting stagnancy include at least one of: 
a ratio of a longest statement time during which the processing circuitry receives speech from the one or more participants, to a conference duration time; 
a ratio of a sum of periods during which no speech is received, to the conference duration time; and 
a number of times a term or a similar term synonymous with the term occurs in the received speech or writings
  (Shepherd – ¶ 90, 94, 101, 102, 111 wherein the system is configured to count the number of times a predetermined term appears in the received voices information and, based on this determination, the system will calculate an evaluation of the conference).  
In regards to claim 15, the combination of Shepherd, Cunnington, and Lawrence discloses the conference assistance system according to Claim 14, wherein the processing circuitry is configured to cause the conference assistance system to, convert the at least one of the speech or the writings into text data, and calculate a number of occurrences of the term or the similar term based on the text data (Shepherd – ¶ 50, 90, 94, 101, 102, 111 wherein the system converts audio to text and searches for the predetermined term).  
In regards to claim 17, the combination of Shepherd, Cunnington, and Lawrence discloses the conference assistance system according to Claim 16, wherein the one or more types of information reflecting progress include at least one of: 
a number of characters from the writings; and 
a number of pages from the writings
  (Shepherd – ¶ 50, 90, 94, 101, 102, 111 wherein the system is configured to monitor a digital whiteboard in order to further receive writings on the whiteboard into text and count the number of characters in order to evaluate the conference).  
In regards to claim 19, the combination of Shepherd, Cunnington, and Lawrence discloses the method according to Claim 18, further comprising: 
In regards to:
extracting one or more types of information reflecting stagnancy of a discussion from the at least one of the speech or the writings, 
wherein the calculating includes calculating the evaluation value of the conference based on the one or more types of information 
(Shepherd – ¶ 31, 35, 40, 49, 50, 64, 71 wherein the system is configured to track a plurality of participants in a conference and is further configured to receive and track voices or writings during the conference; ¶ 89, 90, 101, 102 wherein the system is configured to use the evaluation to evaluate whether the conference is progressing effectively and, if not, provide suggestions), 
the one or more types of information including at least one of: 
a ratio of a longest statement time during which speech is received from one of the participants, to a conference duration time;  
a ratio of a sum of periods during which no speech is received, to the conference duration time; and 
a number of times a term or a similar term synonymous with the term appears in the at least one of the speech or the writings
(Shepherd – ¶ 90, 94, 101, 102, 111 wherein the system is configured to count the number of times a predetermined term appears in the received voices information and, based on this determination, the system will calculate an evaluation of the conference).
In regards to claim 20, the combination of Shepherd, Cunnington, and Lawrence discloses the method according to Claim 18, further comprising: 
In regards to:
extracting one or more types of information reflecting progress of a discussion from the at least one of the speech or the writing, 
wherein the calculating includes calculating the evaluation value of the conference based on the one or more types of information
(Shepherd – ¶ 31, 35, 40, 49, 50, 64, 71 wherein the system is configured to track a plurality of participants in a conference and is further configured to receive and track voices or writings during the conference; ¶ 89, 90, 101, 102 wherein the system is configured to use the evaluation to evaluate whether the conference is progressing effectively and, if not, provide suggestions), 
the one or more types of information including at least one of:   
a number of characters from the writings; and 
a number of pages from the writings
(Shepherd – ¶ 90, 94, 101, 102, 111 wherein the system is configured to count the number of times a predetermined term appears in the received voices information and, based on this determination, the system will calculate an evaluation of the conference).
In regards to claim 21, the combination of Shepherd, Cunnington, and Lawrence discloses the conference assistance system according to claim 1, wherein the second processing circuitry is further configured to:
determine the average of total risk evaluation values of the preceding failed projects based on the total risk evaluation value of the preceding failed projects, the preceding failed projects associated with a number of participants (Lawrence – Fig. 18; Col. 40 – 41 Lines 61 – 38; Col. 42 Lines 12 – 64 wherein the projects are associated with a number of members (i.e. participants).  Further, as was already discussed above, the combination of Shepherd, Cunnington, and Lawrence discloses that the average value for a project is based on the sum of the component that is included in the project, e.g., the summing the values of each meeting that comprises a project in order to determine a total value and using the total value in order to then determine the average performance value for the project.  Moreover, Lawrence further teaches that calculated values are compared against threshold values in order to determine if the calculated value will be exceeded which will, in turn, trigger recommending a corrective action.  Finally, the combination of Shepherd, Cunnington, and Lawrence discloses that it is well-known in the art to compare the performance of a current project based on comparing the current project and its characteristics against past projects and similar characteristics, quantifying the performance of the projects and their characteristics, and comparing the quantified values of the current project against past projects, e.g., total values, average values, and etc., in order to determine if the current project and/or its characteristics is at risk of failing.).
Response to Arguments
Applicant's arguments filed 4/9/2021 have been fully considered but they are not persuasive.
Rejection under 35 USC 103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Christopher E. Fichera – which is directed towards managing a project in order to improve its success
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        5/25/2021